DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 7/12/22.  Claims 1-28 have been cancelled.  Claims 29-45 are pending.  Claim 29 has been amended.  Claims 30-31 have been withdrawn.  Claims 29, 32-45 are examined herein.  
The terminal disclaimer filed on 7/12/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application No. 17/609,098 has been reviewed and accepted.  The terminal disclaimer has been recorded.  The obviousness double patenting rejection is hereby withdrawn.
Applicant’s amendments to the claims have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.
The following new rejection will now apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29, 32-35, 39, 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Kukkar et al. (“Implications and mechanism of action of gabapentin in neuropathic pain”, Arch. Pharm. Res., 2013, 36, 237-251, of record) in view of Wilson et al. (“The Use of Low-Dose Trazodone in the Treatment of Painful Diabetic Neuropathy”, Journal of the American Podiatric Medical Association, 1999, 89, 9, 468-471, of record).
The instant claims are directed to a method of treating pain to a subject in need thereof by administering trazodone and gabapentin as the only active agents, wherein the pain is neuropathic pain.  
Kukkar et al. teach gabapentin as a first line agent in the treatment of neuropathic pain, particularly diabetic neuropathy (abstract).  Dosage ranges are taught, for example 900 to 3600 mg/day, 900 to 1800 mg/day, and 1200 to 2400 mg/day (page 240, bridging paragraph of left and right columns).  For an average adult weighing 70 kg, this would equate to 12.8 to 51.4 mg/kg, 12.8 to 25.7 mg/kg, and 17.1 to 34.3 mg/kg.
However, Kukkar et al. fail to disclose trazodone.  
Wilson et al. teach the use of low-dose trazodone in the treatment of painful diabetic neuropathy.  Thirty-one adult diabetic patients with painful polyneuropathy were treated with low doses of oral trazodone (50 or 100 mg/day) and were effectively treated (title and abstract).  For an average adult weighing 70 kg, this would equate to 0.71 and 1.42 mg/kg.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined gabapentin, as taught by Kukkar et al., with trazodone, as taught by Wilson et al., in the method of treating painful diabetic neuropathy.
A person of ordinary skill in the art would have been motivated to combine gabapentin and trazodone because of the therapeutically additive effect of combining two known active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 36-38, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kukkar et al. (“Implications and mechanism of action of gabapentin in neuropathic pain”, Arch. Pharm. Res., 2013, 36, 237-251, of record) and Wilson et al. (“The Use of Low-Dose Trazodone in the Treatment of Painful Diabetic Neuropathy”, Journal of the American Podiatric Medical Association, 1999, 89, 9, 468-471, of record), as applied to claims 29, 32-35, 39, 42-45, further in view of Singh (WO 2009/021058 A2, of record).
The instant claims are directed to a method of treating pain to a subject in need thereof by administering trazodone and gabapentin as the only active agents, wherein the pain is neuropathic pain.
Kukkar and Wilson et al. teach as discussed above, however, fail to teach trazadone in an amount equal to or lower than about 0.15 mg/kg or 15 mg, as well as gabapentin in an amount equal to or lower than about 1.5 mg/kg or 150 mg.
Singh teaches a pharmaceutical composition comprising tramadol, gabapentin, the NMDA receptor antagonist, dextromethorphan (claims 1 and 4), and the tricyclic antidepressant, trazodone (claim 17).  Methods of treating pain resulting from diabetic neuropathy are taught (claims 22-23).  Various embodiments of gabapentin can be from 10-200 mg, 15-150 mg, 20-100 mg, 30-90 mg.  The amount of tricyclic antidepressants may be from 1-1000 mg, preferably 5-300 mg, with the daily dosage generally not exceeding 300 mg (page 50, line 24 to page 51, line 9 and claim 7).  
For example, at the lower end of the ranges disclosed above are trazadone at 1 mg and gabapentin at 10 mg, which equates to a weight ratio of 1:10.  For an average adult male weighing 70 kg, this would calculate to 0.01 mg/kg of trazodone and 0.14 mg/kg of gabapentin.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have combined 1 mg of trazodone with 10 mg of gabapentin, as taught by Singh, in the method of treating painful diabetic neuropathy, as taught by Kukkar and Wilson et al.
A person of ordinary skill in the art would have been motivated to formulate these specific amounts for trazodone and gabapentin because Singh teaches that these active agents are therapeutically effective at these low amounts for treating painful diabetic neuropathy.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating painful diabetic neuropathy by administering 1 mg or 0.01 mg/kg of trazodone with 10 mg or 0.14 mg/kg of gabapentin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627